DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s amendment filed on November 09, 2020 was received.  Claims 1 and 10 were amended.  Support of the amendment can be found in page 5, lines 20-page 6, lines of current specification.

The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on March 08, 2019. 
Claim Interpretation
Regarding claims 1 and 10, the limitation of less than 2% by weight of one or more polymer, and 98% by water of water is a diluted and ready-to-use form as disclosed in page 5, lines 20-page 6, lines of current specification.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (EP 0448399 A2) on claims 1-2, 4-5, 7-10 and 12-14 are withdrawn, because the claims have been either amended or cancelled.
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (EP 0448399 A2) as applied to claims 1-2, 4-5, 7-10 and 12-14, and evidenced by John W. Nicholson in book <<The Chemistry of Polymers>> third edition on Claims 6 and 11 are maintained.
Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tseng et al. (EP 0448399 A2) as applied to claims 1-2, 4-5, 7-10 and 12-14 above on Claim 3 is withdrawn, because the claim have been cancelled.

Claims 1-2, 4-5, 7-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (EP 0448399 A2).
Regarding claim 1, Tseng teaches a method of treating a solid substrate, such as a fiber, it is known in the art that fiber can be woven or unwoven, when fiber is woven it become a textile, in the order words, textile is type of fiber (Tseng: page 5, lines 2-5, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05), therefore it would be obvious to apply the composition to textile and expect the same success of coating, the method comprising applying a latex coating onto the solid substrate (Tseng: page 11, lines 15-25, page 12, lines 15-31), wherein the latex coating composition comprising: 
about 30 to about 95 weight percent of deionized water,
about 5 to about 70 weight percent of a polymer comprising polymerized free radically polymerizable monomer wherein said free radically polymerizable monomer comprises long-chain monomer of the formula 
CnH2n+1-P-CmH2m-X-CR1=CH2 	
wherein
n is an integer of about 12 to about 20;
P is a divalent polar linking group;
X is a divalent linking group selected from the group consisting of                                                  
                                      
    PNG
    media_image1.png
    46
    130
    media_image1.png
    Greyscale

 	m is an integer of about 2 to about 10; and 
	R1 is selected from the group consisting of –H and –CH3 (Tseng: page 4, lines 15-34, Claim 1); and
wherein the divalent polar linking group P is selected from the group consisting of
             
    PNG
    media_image2.png
    40
    434
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 Which correspond to the claim limitation of one or more polymeric compounds derived from the polymerization of at least one (meth)acrylate monomer comprising at least one isocyanate-derived group and at least one hydrocarbon group having from 16 to 60 carbon atoms (Tseng: page 5, lines 19-39, page 15, lines 6-16, claim 4, claim 8), wherein diluting said latex to at least about 2 weight percent solid latex with a aqueous phase for ready coating, when the solid latex is diluting to less than 2 weight percent, the water is more than 98% by weight, therefore this correspond to the claim limitation of more than 98% by weight water and less than 2% by weight of solid polymers, therefore reads on at least 0.1 wt% solids on the fiber, because of 2% by weight of solid polymers after dry will still have the same about solid content, therefore the amount is sufficient to make the fiber water repellent (Tseng: page 6, lines 40-50, page 23, claim 8, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Tseng does not explicitly teaches the whole range of at prima facie case of obviousness exists and expect the same success when applying textile as abstract and 70 weight percent of a polymer is obtained same coating from polymerization of a (meth)acrylate monomer.  
It is the position of the examiner that disclosure the water repellent properties with a minimum initial spray rating of at least 80 according to the Spray Rating Test are inherent, given that the polymer used in the treating composition and meet the required amount disclosed by Tseng et al. and the present application having the same treating composition and meet the required amount.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).  
Examiner’s note: the water repellent mainly depends on the polymer used in the treating composition and the amount applied on the substrate. In view of the instant specification, “……applying a fluorine-free treating composition in an amount sufficient to make the fibrous substrate water repellent, wherein the treating composition includes 

	Regarding claim 2, Tseng teaches about 5 to about 70 weight percent of a polymer comprising polymerized free radically polymerizable monomer wherein said free radically polymerizable monomer comprises long-chain monomer of the formula 
CnH2n+1-P-CmH2m-X-CR1=CH2 
wherein
n is an integer of about 12 to about 20;
P is a divalent polar linking group;
X is a divalent linking group selected from the group consisting of                                                  
                                      
    PNG
    media_image1.png
    46
    130
    media_image1.png
    Greyscale

 	m is an integer of about 2 to about 10; and 
	R1 is selected from the group consisting of –H and –CH3 (Tseng: page 4, lines 15-34, Claim 1); and
wherein the divalent polar linking group P is selected from the group consisting of
             
    PNG
    media_image2.png
    40
    434
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Tseng: page 6, lines 40-50), which reads on the claim limitation of one or more polymeric compounds derived from the polymerization of at least one (meth)acrylate monomer comprising at least one isocyanate-derived group and at least one hydrocarbon group having from 16 to 60 carbon atoms. 
	
	Regarding claim 4, Tseng teaches about 5 to about 70 weight percent of a polymer comprising polymerized free radically polymerizable monomer wherein said free radically polymerizable monomer comprises long-chain monomer of the formula 
CnH2n+1-P-CmH2m-X-CR1=CH2 
wherein
n is an integer of about 12 to about 20;
P is a divalent polar linking group;
X is a divalent linking group selected from the group consisting of                                                  
                                      
    PNG
    media_image1.png
    46
    130
    media_image1.png
    Greyscale

 	m is an integer of about 2 to about 10; and 
1 is selected from the group consisting of –H and –CH3 (Tseng: page 4, lines 15-34, Claim 1); and
wherein the divalent polar linking group P is selected from the group consisting of
             
    PNG
    media_image2.png
    40
    434
    media_image2.png
    Greyscale

                and, wherein m is an integer of about 2 to about 4 (Tseng: page 5, lines 19-39).  In a specific example see example 8, wherein the methacrylate monomer is ODEMAC (Tseng: page 15, lines 6-16), and the formula structure for ODEMAC is the following: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Tseng: page 6, lines 40-50), which reads on the claim limitation of formula I.

Regarding claim 5, Tseng teaches in a specific example see example 8, wherein the methacrylate monomer is ODEMAC (Tseng: page 15, lines 6-16), and the formula structure for ODEMAC is the following: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Tseng: page 6, lines 40-50), which reads on the claim limitation of wherein the isocyanate-derived group present in the (meth)acrylate monomer is a urethane group. 

	Regarding claim 7, Tseng teaches the long-chain monomers may be polymerized with one or more suitable second monomers, such as glycidyl methacrylate (page 8, lines 1-23), which is a durability enhancing (meth)acrylate see instant specification page 11, lines 1-6). 

Regarding claim 8, Tseng teaches the latex composition comprising about 30 to about 95 weight percent of an aqueous phase; and about 0.05 to about 4 weight percent of an emulsifier; wherein particles of said polymer are stabilized by the emulsifier and dispersed within the aqueous phase (Tseng: abstract, claim 1, page 4). 

Regarding claim 10, Tseng teaches a method of treating a solid substrate, such as a fiber, it is known in the art that fiber can be woven or unwoven, when fiber is woven it become a textile, in the order words, textile is type of fiber (Tseng: page 5, lines 2-5, page 11, lines 15-17, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05), therefore it would be obvious to apply the composition to textile and expect the same success of coating, the method comprising applying a latex coating onto the solid substrate (Tseng: page 11, lines 15-25, page 12, lines 15-31), wherein the latex coating composition comprising: 
about 30 to about 95 weight percent of deionized water,

CnH2n+1-P-CmH2m-X-CR1=CH2 
wherein
n is an integer of about 12 to about 20;
P is a divalent polar linking group;
X is a divalent linking group selected from the group consisting of                                                  
                                      
    PNG
    media_image1.png
    46
    130
    media_image1.png
    Greyscale

 	m is an integer of about 2 to about 10; and 
	R1 is selected from the group consisting of –H and –CH3 (Tseng: page 4, lines 15-34, Claim 1); and
wherein the divalent polar linking group P is selected from the group consisting of
             
    PNG
    media_image2.png
    40
    434
    media_image2.png
    Greyscale

                and, wherein m is an integer of about 2 to about 4 (Tseng: page 5, lines 19-39).  In a specific example see example 8, wherein the methacrylate monomer is ODEMAC (Tseng: page 15, lines 6-16), and the formula structure for ODEMAC is the following: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Tseng: page 6, lines 40-50), which comprising at least one isocyanate-derived group and at least one hydrocarbon group having 18 carbon atoms.  Wherein diluting said in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).
It is the position of the examiner that disclosure the water repellent properties with a minimum initial spray rating of at least 80 according to the Spray Rating Test are inherent, given that the polymer used in the treating composition and meet the required amount disclosed by Tseng et al. and the present application having the same treating composition and meet the required amount.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).  
Examiner’s notes: water repellent mainly depends on the polymer used in the treating composition and the amount applied on the substrate.  In view of the instant specification, “……applying a fluorine-free treating composition in an amount sufficient 

	Regarding claim 12, Tseng teaches the long-chain monomers may be polymerized with one or more suitable second monomers, such as glycidyl methacrylate (page 8, lines 1-23), which is a durability enhancing (meth)acrylate see instant specification page 11, lines 1-6). 
Regarding claim 13, Tseng teaches the latex composition comprising about 30 to about 95 weight percent of an aqueous phase; and about 0.05 to about 4 weight percent of an emulsifier; wherein particles of said polymer are stabilized by the emulsifier and dispersed within the aqueous phase (Tseng: abstract, claim 1, page 4). 

Claims 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (EP 0448399 A2) as applied to claims 1-2, 4-5, 7-8, 10, and 12-13, and evidenced by John W. Nicholson in book <<The Chemistry of Polymers>> third edition.
Regarding claim 6, Tseng taches about 5 to about 70 weight percent of a polymer comprising polymerized free radically polymerizable monomer wherein said free radically polymerizable monomer comprises long-chain monomer of the formula 
CnH2n+1-P-CmH2m-X-CR1=CH2 
wherein
n is an integer of about 12 to about 20;
P is a divalent polar linking group;
X is a divalent linking group selected from the group consisting of                                                  
                                      
    PNG
    media_image1.png
    46
    130
    media_image1.png
    Greyscale

 	m is an integer of about 2 to about 10; and 
	R1 is selected from the group consisting of –H and –CH3 (Tseng: page 4, lines 15-34, Claim 1); and
wherein the divalent polar linking group P is selected from the group consisting of
             
    PNG
    media_image2.png
    40
    434
    media_image2.png
    Greyscale

                and, wherein m is an integer of about 2 to about 4 (Tseng: page 5, lines 19-39).  In a specific example see example 8, wherein the methacrylate monomer is ODEMAC (Tseng: page 15, lines 6-16), and the formula structure for ODEMAC is the following: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Tseng: page 6, lines 40-50), which reads on the claim limitation of one or more polymeric compounds derived from the polymerization of at least one (meth)acrylate 
	
	Regarding claim 11, Tseng taches about 5 to about 70 weight percent of a polymer comprising polymerized free radically polymerizable monomer wherein said free radically polymerizable monomer comprises long-chain monomer of the formula 
CnH2n+1-P-CmH2m-X-CR1=CH2 
wherein
n is an integer of about 12 to about 20;
P is a divalent polar linking group;
X is a divalent linking group selected from the group consisting of                                                  
                                      
    PNG
    media_image1.png
    46
    130
    media_image1.png
    Greyscale

 	m is an integer of about 2 to about 10; and 
	R1 is selected from the group consisting of –H and –CH3 (Tseng: page 4, lines 15-34, Claim 1); and

             
    PNG
    media_image2.png
    40
    434
    media_image2.png
    Greyscale

                and, wherein m is an integer of about 2 to about 4 (Tseng: page 5, lines 19-39).  In a specific example see example 8, wherein the methacrylate monomer is ODEMAC (Tseng: page 15, lines 6-16), and the formula structure for ODEMAC is the following: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Tseng: page 6, lines 40-50), which comprising at least one isocyanate-derived group and at least one hydrocarbon group having 18 carbon atoms.  Tseng discloses forming a polymer but does not explicitly teach the molecule weight or number of repeat units in the molecule. However, as evidenced by John W. Nicholson the size of a polymer molecule may be defined either by its mass or by the number of repeat units in the molecule.  This latter indicator of size is called the degree of polymerization, DP.  As a guide, molecules of relative molar mass of at least 1000 or a DP (degree of polymerization) of at least 100 are considered to fall into the domain of polymer (page 1, Chapter 1, polymer Chemistry).  Therefore, Tseng implicitly teaches in order to form a polymer film on the substrate, wherein the polymeric compounds have an average of at least 10 repeating units in the molecule, which reads on the claim limitation. 
	
Response to Arguments
Applicant's arguments filed on November 09, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
Tseng does not teach textile as a substrate; 
Tseng does not teach more than 98% by eight of water, and less than 2% by weight of one or more polymers, and at least 60% by weight of the one or more polymers comprises polymeric compounds derived from the polymrizatio of at least one methacrylate monomer comprising at least one isocyanate-derived group and at least one hydrocarbon group having between 16 and 60 carbon atoms.  

In response to Applicant’s arguments, please consider the following comments.
Tseng teaches a method of treating a solid substrate, such as a fiber, it is known in the art that fiber can be woven or unwoven, when fiber is woven it become a textile, in the order words, textile is type of fiber (Tseng: page 5, lines 2-5, page 11, lines 15-17, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05), therefore it would be obvious to apply the composition to textile and expect the same success of coating. 
In response to Applicant’s arguments, the examiner respectfully disagrees. 
in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Tseng does not explicitly teaches the whole range of at least 70% by weight of the one or more polymeric compounds is obtained from polymerization of a (meth)acrylate monomer, but teaches about 5 to about 70 weight percent of a polymer is obtained from polymerization of a (meth)acrylate monomer as discussed above.  It would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to have selected the overlapping portion of the fiber as a textile, because the claimed textile substrare is overlap or lie inside the type of fiber, and range at least 70 % by weight, because the claimed range at least 70 % by weight overlap or lie inside ranges disclosed by the prior art about 70weight percent, a prima facie case of obviousness exists and expect the same success when applying textile as abstract and 70 weight percent of a polymer is obtained same coating from polymerization of a (meth)acrylate monomer.  

CnH2n+1-P-CmH2m-X-CR1=CH2 	
wherein
n is an integer of about 12 to about 20;
P is a divalent polar linking group;
X is a divalent linking group selected from the group consisting of                                                  
                                      
    PNG
    media_image1.png
    46
    130
    media_image1.png
    Greyscale

 	m is an integer of about 2 to about 10; and 
	R1 is selected from the group consisting of –H and –CH3 (Tseng: page 4, lines 15-34, Claim 1); and
wherein the divalent polar linking group P is selected from the group consisting of
             
    PNG
    media_image2.png
    40
    434
    media_image2.png
    Greyscale

                wherein m is an integer of about 2 to about 4 (Tseng: page 5, lines 19-39).  wherein the methacrylate monomer is ODEMAC for example (Tseng: page 15, lines 6-16), and the formula structure for ODEMAC is the following: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 Which correspond to the claim limitation of one or more polymeric compounds derived from the polymerization of at least one (meth)acrylate monomer comprising at 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971);  “[t]he prior art' s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/HAI Y ZHANG/           Primary Examiner, Art Unit 1717